Citation Nr: 1504827	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  99-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserves on active duty for training (ACDUTRA) from May 1966 to September 1966.  He also had an additional period of ACDUTRA from August 31, 1968 to September 14, 1968, with additional inactive duty in the Army Reserves.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  Initially this matter was before the Board on appeal from a January 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

In February 2001, the Board remanded the appellant's claim for additional development.  In January 2003, the Board denied entitlement to service connection for a back disorder.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The June 2003 Board decision was vacated and remanded by the Court in March 2005.  In September 2005, the Board remanded the appellant's claim for additional development.  In April 2007, the Board issued a decision that denied the appellant's claim herein.  Thereafter, the appellant appealed the Board's decision to the Court.  In February 2010, the Court issued an order that remanded the case to the Board for readjudication and issuance of a new decision.  In September 2010 the Board remanded the appellant's claim for additional development.  A June 2012 Board decision again denied service connection for a back disability.  The appellant appealed that decision to the Court.  In July 2014, the Court issued a mandate that vacated the June 2012 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its April 2014 memorandum decision.

Thereafter, the case was reassigned to the undersigned.  Prior action by the Board in this matter was by Veterans Law Judges (VLJs)  other than the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant is seeking service connection for a back disorder.  He asserts that he sustained a back injury in March or April 1968 when he fell off the back of a civilian truck while not on active or inactive duty for training.  He has stated that his private treating physician instructed him not to engage in "summer camp," a two week training period from late-August 1968 to mid-September 1968, on account that it might aggravate his existing back injury.  To that end, there is evidence in the record, both in the form of treatment records and in letters from the appellant's private physician, that the appellant was treated for dorsal and lumbar back pain, without leg radiation, in June and August 1968, prior to his period of active duty for training from August to September 1968.  The evidence does not show any complaints or findings of a back disorder during this period of active duty for training.  Subsequent to this period of service, a notation in September 1968 reported pain with forward flexion, with "some" paresthesia in the right leg due to a trauma in March 1968.  It was noted that the Veteran had been unable to work for the prior 6 months.  The September 1968 service department medical examination report documents the appellant's complaints of an injury of the back, and that the back problem temporarily disqualified him from Reserve service.  An October 1968 private treatment report documents that the appellant reported that his symptoms were worse and he complained of numbness and pain in his entire right leg.  Subsequently, a herniated nucleus pulposus was found and the Veteran was recommended for discharge from the Army.  Additional private medical notes from 1969 document significant improvement of symptoms as well as further incidents of injury to the back, and additional evidence from later years indicate varying symptom levels and other incidents of post-service injury to the back.

In this case, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106.

The Board notes that the presumption of aggravation does not apply in the instant case.  Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010) (in order to establish status as a veteran, a claimant seeking benefits based on aggravation of an injury or disease during a period of ACDUTRA has the burden of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease).
 
The April 2014 Court memorandum decision discusses, among other things, that the appellant "argues that the November 2010 [VA] examination is inadequate because the VA examiner misstated his medical history...."  The Court found that the Board's June 2012 decision was "insufficient for judicial review" on this point because "the Board decision does not contain any explicit finding of whether that examination was adequate."  In this regard, the Court found that remand was necessary so that the Board may fulfill "its duty to provide adequate reasons or bases for its determinations, which includes a discussion of the adequacy of the November 2010 examination."

In the Board's latest review of the evidence in this case, with an eye to each of the concerns raised in the April 2014 Court memorandum decision, consideration of the adequacy of the November 2010 VA examination report has led the Board to conclude that a remand is necessary to obtain a new and more adequate opinion.  In this regard, the Board agrees with the appellant's May 2013 informal brief to the Court that identified a substantially inaccurate factual predicate apparently relied upon by the November 2010 VA examiner's analysis.

The November 2010 VA examination report indicates that the VA examiner understood the appellant's account of the pertinent history to indicate: "He feels he aggravated his back while on 2-week active duty for training August to September 1968.  He says he was hospitalized in Kenner Hospital at Ft. Lee, Virginia, on bedrest for the whole 2 weeks' time."  Later, the report states: "he said he had to sleep on the ground and that aggravated his low back and said he spent the rest of the time on bed rest."

However, in the May 2013 informal brief, the appellant explains that he "was not hospitalized" and he "was never on bed rest" during the period of ACDUTRA in question.  Rather, he states he "was outpatient," "given daily heat therapy treatments," and "worked daily at supply room wearing back brace...."  This is essentially consistent with the appellant's earlier testimony in this case, including his October 2006 written statement indicating: "I was wearing a back brace + limited on lifting - light duty.  I was still going to physical therapy....  Sleeping on ground on route to VA [Virginia] and returning riding the back of rough truck more than 300 mile each way with a back brace on did aggravate my back doing all basic activities of service for 2 weeks with a back brace on."

The Board finds that the factual predicate relied upon by the November 2010 VA examination report's analysis cites the appellant's own account of his history while presenting details of that account that are inconsistent with the appellant's testimony of record both prior to and following the VA examination.  Regarding the question of whether the appellant's back disability was permanently aggravated during the period of ACDUTRA, the Board expects that the VA examiner's mistaken understanding that the appellant was hospitalized and on bed rest for the entire period could have prejudicially altered his analysis of the role of the ACDUTRA period in the etiology of the back disability.  The appellant's actual testimony that he was engaged in supply room duty on each day with assistance only from daily therapy and a back brace to cope with his pre-existing back disability potentially presents a substantially different context to the medical question of potential in-service aggravation of the back disability.  The Board believes that a remand is warranted to develop a VA examination report with a medical opinion informed by the appellant's actual testimony concerning his activity during the pertinent ACDUTRA period.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record an up-to-date set of the appellant's VA medical reports generated since the last such update of the claims-file, obtaining reports pertaining to treatment the appellant has received for the back disability on appeal (obtaining any reports not already associated with the claims file).

2.  The AOJ should arrange for the appellant to be examined by an appropriate physician to determine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current back disability is etiologically related to his military service.  It is imperative that the claims-file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished.  All current pertinent diagnoses should be clearly reported.  The examiner is asked to respond to the following: 

a) For each current chronic back disability diagnosed for the appellant, please opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability is etiologically linked to the appellant's military service or any incident therein.  In answering this question, the examiner should address all pertinent evidence in the claims-file.  

b)  In particular, was any chronic back disability that existed prior to August 31, 1968 at least as likely as not (a 50 percent probability or greater) permanently aggravated beyond the natural progress of the pathology during the appellant's period of active duty for training (ACDUTRA) from August 31, 1968 to September 14, 1968.  Specifically, does the appearance of radiating right leg symptom complaints proximately following the ACDUTRA period indicate a permanent aggravation of the severity of the back disability beyond the natural progression of the back disability?

In answering this question, the examiner should consider and discuss as necessary:  (i) the appellant's testimony and associated documentary evidence indicating that the appellant sustained a back injury in March or April 1968 when he fell off the back of a civilian truck while not on active or inactive duty for training; (ii) evidence that the appellant was treated for dorsal and lumbar back pain without leg radiation in June and August 1968; (iii) the appellant's testimony recalling sleeping on the ground and performing duty working in a supply room while wearing a back brace during ACDUTRA from August 31, 1968 to September 14, 1968; (iv) the September 22, 1968 service treatment record (one week after the ACDUTRA period) reporting pain with forward flexion and "some" paresthesia in the right leg; (v) the October 1968 private treatment report in which the appellant reported that he was worse and complained of numbness and pain in his entire right leg; and (vi) the subsequent treatment and symptom history associated with the appellant's back disability from the 1968-69 period of treatment for herniated nucleus pulposus, through subsequent changes in the reported symptom picture, to the present time.

The examiner should explain the rationale for all opinions, provide references to any accepted medical principles, studies, etc., if such are available.  The examiner should discuss as necessary the available information concerning the appellant's pre-service, in-service, and post-service symptomatology, including all of the pertinent testimony and medical reports of record.

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

3.  The AOJ should then review the complete record and re-adjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

